Exhibit 10.6

Execution Copy

 

 

 

INVESTMENT NUMBER 32681

Guarantee Agreement

between

CHINDEX INTERNATIONAL, INC.

and

INTERNATIONAL FINANCE CORPORATION

Dated March 7, 2013

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article/

Section

 

Item

  

Page No.

  ARTICLE I        1    Definitions and Interpretation      1   

Section 1.01.

 

Defined Terms

     1   

Section 1.02.

 

Interpretation

     3    ARTICLE II        3    Guarantee        3   

Section 2.01.

 

Guarantee

     3   

Section 2.02.

 

No Set-off

     4   

Section 2.03.

 

Taxes

     4   

Section 2.04.

 

Certificate Conclusive

     4   

Section 2.05.

 

Application of Payments

     4   

Section 2.06.

 

Allocation

     4    ARTICLE III        5    Waivers; Savings Provisions      5   

Section 3.01.

 

Waiver of Defenses

     5   

Section 3.02.

 

Waiver of Notices, Claims and Prior Action

     5   

Section 3.03.

 

Consent

     5   

Section 3.04.

 

Absolute Guarantee

     6   

Section 3.05.

 

Additional Security

     6    ARTICLE IV        6    Non-Competition; Bankruptcy; Reinstatement     
6   

Section 4.01.

 

Non-Competition

     6   

Section 4.02.

 

Bankruptcy or Liquidation of Borrower

     7   

Section 4.03.

 

Appropriation and Application of Monies

     7   

Section 4.04.

 

Reinstatement

     7    ARTICLE V        8    Representations and Warranties      8   

Section 5.01.

 

Representations and Warranties

     8   

Section 5.02.

 

IFC Reliance

     8   

Section 5.03.

 

Rights and Remedies not Limited

     9   



--------------------------------------------------------------------------------

ARTICLE VI        9    Covenants        9   

Section 6.01.

 

Guarantor’s Covenants

     9   

Section 6.02.

 

Negative Covenants

     10    ARTICLE VII        11    Miscellaneous      11   

Section 7.01.

 

Notices

     11   

Section 7.02.

 

English Language

     12   

Section 7.03.

 

Expenses

     12   

Section 7.04.

 

Remedies and Waivers

     12   

Section 7.05.

 

Governing Law; Jurisdiction and Enforcement

     13   

Section 7.06.

 

Successors and Assigns

     13   

Section 7.07.

 

Integration; Effectiveness

     13   

Section 7.08.

 

Amendment

     13   

Section 7.09.

 

Counterparts

     13   

 

- ii -



--------------------------------------------------------------------------------

GUARANTEE AGREEMENT

GUARANTEE AGREEMENT (this “Agreement”) dated March 7, 2013 between CHINDEX
INTERNATIONAL, INC., a company organized and existing under the laws of the
State of Delaware, United States of America (the “Guarantor”), and INTERNATIONAL
FINANCE CORPORATION, an international organization established by Articles of
Agreement among its member countries (“IFC”).

WHEREAS:

 

  (A) By a loan agreement (the “Loan Agreement”) dated             , 2013
between IFC and Beijing United Family Hospital Co., Ltd. (the “Borrower”), IFC
has agreed to extend to the Borrower a loan (the “Loan”) in the principal amount
of six million Dollars (US$6,000,000), on the terms and subject to the
conditions set forth in the Loan Agreement.

 

  (B) By virtue of Section 4.01(a) of the Loan Agreement, it is a condition of
the first Disbursement of the Loan that the Guarantor has guaranteed the payment
obligations of the Borrower under the Loan Agreement and the other IFC Financing
Documents on the terms and conditions satisfactory to IFC.

 

  (C) The Borrower is a majority-owned indirect subsidiary of the Guarantor.

 

  (D) The Guarantor will obtain benefits as a result of the Loan made to the
Borrower under the Loan Agreement and, accordingly, desires to guarantee such
payment obligations of the Borrower in order to satisfy the condition described
in Recital B above and to induce IFC to make the Loan and, in particular, the
first Disbursement of the Loan.

NOW, THEREFORE, the parties agree as follows:

ARTICLE I

Definitions and Interpretation

Section 1.01. Defined Terms. (a) Each capitalized term used and not otherwise
defined herein, unless the context otherwise requires, has the meaning assigned
to such term in the Loan Agreement.

(b) As used in this Agreement, unless the context otherwise requires, the
following terms have the following meanings:

“Clinics” means (i) the “Shunyi Clinic” located at No. 1 Lu, Nanxin Yuan, Likan
Village, Tianzhu Town, Shunyi District, Beijing, China; (ii) the “Jianguomen
Clinic” located at Sub-level 1, Apartment Building of Beijing International
Hotel Club, No. 21 Jianguomen Wai Street, Chaoyang District, Beijing, China;
(iii) the “SRC Minhang Clinic” located at 555 Jinfeng Road, Minhang

 

- 1 -



--------------------------------------------------------------------------------

District, Shanghai, China; (iv) the “Landmark Clinic” located at No. 19 Dong
Fang Dong Lu, Chao Yang District, Beijing; (v) the “CBD clinic” located at Wan
Tong Business Center, Chao Wai Street, Beijing; and (vi) the “Guang Zhou Clinic”
located at 301 PICC Building, Guangzhou Road, Guang Zhou;

“Financial Year” means the accounting year of the Guarantor commencing each year
on January 1 and ending on the following December 31, or such other period as
the Guarantor, with IFC’s consent, from time to time designates as its
accounting year;

“Guarantee” means the guarantee given pursuant to this Agreement;

“Guaranteed Obligations” means all debts and monetary liabilities of the
Borrower to IFC under or in relation to the Loan Agreement and any other IFC
Financing Documents in any capacity irrespective of whether the debts or
liabilities are: (i) now existing or hereafter arising; (ii) actual or
contingent; (iii) at any time ascertained or unascertained; (iv) direct or
indirect; (v) joint or several or whether IFC’s corresponding rights are joint
or several; (vi) secured or unsecured; (vii) owed or incurred as principal,
interest, fees, charges, taxes, duties or other imposts, damages, losses, costs
or expenses, or on any other account; (viii) owed based on contract, tort,
operation of law or otherwise; or (ix) comprised of any combination of the above
including all extensions, renewals, replacements and modifications of any of the
foregoing;

“Peak Debt Service Coverage Ratio” means the ratio obtained by dividing:

 

  (i) the aggregate, for the Financial Year most recently ended prior to the
relevant date of calculation for which audited financial statements are
available, of (A) Net Income for that Financial Year, (B) Non-Cash Items and
(C) the amount of all payments that were due during that Financial Year on
account of interest and other charges on Financial Debt (to the extent deducted
from Net Income);

by

 

  (ii) the aggregate of (A) the highest aggregate amount, in any Financial Year
after the Financial Year described in clause (i) above until the final scheduled
maturity of the Loan, of all scheduled payments (including balloon payments)
falling due on account of principal of Long-term Debt and interest and other
charges on all Financial Debt and (B) without double counting any payment
already counted in the preceding sub-clause (A), any payment required to be made
to any debt service account in such Financial Year under the terms of any
agreement providing for Financial Debt;

 

  (iii) where, for the purposes of sub-section (ii) above:

 

  (x) subject to sub-clause (y), for the computation of interest payable during
any period for which the applicable rate is not yet determined, that interest
shall be computed at the rate in effect at the time of the relevant date of
calculation;

 

  (y)

interest on Short-term Debt in such Financial Year shall be computed by
reference to the aggregate amount of interest thereon paid during that Financial
Year in which the relevant date of calculation falls up to the end of

 

- 2 -



--------------------------------------------------------------------------------

  the period covered by the latest quarterly financial statements prepared by
the Borrower multiplied by a factor of 4, 2 or 4/3 depending on whether the
computation is made by reference to the financial statements for the first
quarter, the first two quarters or the first three quarters, respectively; and

“Termination Date” has the meaning given in Section 2.01(b).

Section 1.02. Interpretation. In this Agreement, unless the context otherwise
requires:

(a) headings are for convenience only and do not affect the interpretation of
this Agreement;

(b) words importing the singular include the plural and vice versa;

(c) a reference to an Annex, Article, party, Schedule or Section is a reference
to that Article or Section of, or that Annex, party or Schedule to, this
Agreement;

(d) a reference to a document includes an amendment or supplement to, or
replacement or novation of, that document but disregarding any amendment,
supplement, replacement or novation made in breach of this Agreement or the Loan
Agreement; and

(e) a reference to a party to any document includes that party’s successors and
permitted assigns.

ARTICLE II

Guarantee

Section 2.01. Guarantee. (a) The Guarantor irrevocably, absolutely and
unconditionally: (i) guarantees to IFC the punctual and complete payment when
due and payable (whether at stated maturity or upon prepayment, acceleration or
otherwise) of the Guaranteed Obligations; and (ii) undertakes with IFC that
whenever the Borrower does not pay any amount of the Guaranteed Obligations when
so due the Guarantor will immediately, and in any event forthwith upon demand by
IFC, pay that amount to IFC, in the currency prescribed in the Loan Agreement or
the relevant IFC Financing Documents, and otherwise in the same manner in all
respects as the Guaranteed Obligations are required to be paid by the Borrower.

(b) The Guarantee is a continuing obligation of the Guarantor (and all
Guaranteed Obligations are, or when created will be, conclusively presumed to
have been created in reliance on this Agreement) and will remain in full force
and effect until the day on which: (i) the Loan has been fully disbursed or any
undisbursed portion thereof has been cancelled; and (ii) all Guaranteed
Obligations have been paid in full (such day, the “Termination Date”).

(c) The Guarantee is a guarantee of payment and not of collection and
constitutes an additional, separate and independent obligation of the Guarantor
which will survive the termination of the Loan Agreement and/or any other IFC
Financing Documents, and any other agreement or instrument pursuant to which any
Guaranteed Obligation is or may become outstanding.

(d) The Guarantor’s obligations under this Agreement can be discharged only by
performance and then only to the extent of such performance.

 

- 3 -



--------------------------------------------------------------------------------

Section 2.02. No Set-off. All payments which the Guarantor is required to make
under this Agreement shall be made without any set-off, counterclaim or
condition.

Section 2.03. Taxes. (a) The Guarantor shall pay or cause to be paid all Taxes
(other than Taxes, if any, payable on the overall income of IFC) on or in
connection with the payment of any and all amounts due under this Agreement,
that are now or in the future levied or imposed by any Authority of the PRC or
any jurisdiction through or out of which a payment is made on or in connection
with the payment of any and all amounts due under this Agreement.

(b) All payments due under this Agreement shall be made without deduction for or
on account of any such Taxes.

(c) If the Guarantor is prevented by operation of law or otherwise from
complying with subsection (b) above, the amount due under this Agreement shall
be increased to such amount as may be necessary so that IFC receives the full
amount it would have received (taking into account any Taxes payable on the
amount payable by the Guarantor under this subsection) had those payments been
made without deduction as set forth in subsection (b) above.

(d) If subsection (c) above applies and IFC so requests, the Guarantor shall
deliver to IFC official tax receipts evidencing payment of such Taxes (or
certified copies of them) within thirty (30) days of the date of that request.

Section 2.04. Certificate Conclusive. A certificate of IFC stating:

(a) the amount of the Guaranteed Obligations (whether currently due and payable
or not); or

(b) any amount due and payable by the Guarantor under this Agreement;

when delivered will be conclusive in the absence of manifest error.

Section 2.05. Application of Payments. IFC may apply any monies received by it
or recovered under:

(a) any security; and

(b) any other document or agreement which is a security for any of the
Guaranteed Obligations,

in such manner as it determines in its absolute discretion.

Section 2.06. Allocation. If the Guarantor at any time pays to IFC an amount
less than the full amount then due and payable to IFC under this Agreement, IFC
may allocate and apply such payment to the Guaranteed Obligations in any way or
manner and for such purpose or purposes as IFC in its sole discretion
determines, notwithstanding any instruction that the Guarantor, the Borrower or
any other Person may give to the contrary.

 

- 4 -



--------------------------------------------------------------------------------

ARTICLE III

Waivers; Savings Provisions

Section 3.01. Waiver of Defenses. The Guarantor’s obligations under this
Guarantee will not be affected or impaired by any act, omission, circumstance
(other than complete payment of the Guaranteed Obligations), matter or thing
which, but for this Section or any of the other provisions in this Article III,
would reduce, release or prejudice any of its obligations under this Agreement
or which might otherwise constitute a legal or equitable discharge or defense of
the Guarantor under any applicable law.

Section 3.02. Waiver of Notices. Claims and Prior Action. The Guarantor hereby
waives to the fullest extent permitted by any applicable law:

(a) notice of acceptance of the Guarantee;

(b) notice of the creation, extension or accrual of any of the Guaranteed
Obligations;

(c) notice of presentment, demand, dishonor, non-payment, protest, or other
default with respect to any of the Guaranteed Obligations;

(d) notice of any other nature whatsoever to any Person (including the Guarantor
and any other guarantor);

(e) any requirement that IFC take any action whatsoever against the Borrower or
any other Person (including the Guarantor or any other guarantor) or file any
claim in the event of the bankruptcy of the Borrower, Guarantor or any other
Person; and

(f) any claims based on IFC’s failure to protect, perfect, preserve, or resort
to the Security or any other collateral securing the Guaranteed Obligations.

Section 3.03. Consent. The Guarantor hereby irrevocably consents that from time
to time, and without further notice to or consent of the Guarantor, IFC may take
any or all of the following actions without affecting or impairing the Guarantee
or any of the Guarantor’s obligations under this Agreement:

(a) extend, renew, modify, amend, compromise, settle or release the Guaranteed
Obligations, or agree to any composition, forbearance or concession in respect
thereof;

(b) release or compromise any liability of any Person or Persons with respect to
the Guaranteed Obligations;

(c) release the IFC Security or exchange, surrender, realize upon or otherwise
deal with the IFC Security as IFC may determine in its sole discretion;

 

- 5 -



--------------------------------------------------------------------------------

(d) exercise or refrain from exercising any of its rights or remedies under this
Agreement, any other IFC Financing Documents or under law or equity; and

(e) act or fail to act in any manner which may deprive the Guarantor of its
right to subrogation against the Borrower or its right to contribution against
any co-guarantor.

Section 3.04. Absolute Guarantee. The Guarantee is absolute and unconditional
and will not be affected or impaired by:

(a) any failure of the Borrower or the Guarantor to comply with any requirement
of any law, regulation or order;

(b) the dissolution, liquidation, reorganization or other alteration of the
legal status or structure of the Borrower or the Guarantor;

(c) any purported or actual assignment of the Loan or any part thereof by IFC to
any other Person;

(d) the Loan Agreement, any other IFC Financing Documents or any of the
Guaranteed Obligations being in whole or in part illegal, void, voidable,
avoided, invalid, unenforceable or otherwise of limited force and effect; or

(e) any other circumstance or occurrence whatsoever that might otherwise
constitute a defense available to, or discharge of, the Guarantor or any other
guarantor or surety.

Section 3.05. Additional Security. This Agreement is in addition to and is and
will not be in any way prejudiced by any collateral or other security now or in
the future held by IFC, nor is nor will any such collateral or other security
held by IFC or the liability of any Person for all or any part of the Guaranteed
Obligations be in any manner prejudiced or affected by this Agreement.

ARTICLE IV

Non-Competition; Bankruptcy; Reinstatement

Section 4.01. Non-Competition. (a) Until the Termination Date, the Guarantor
shall not in respect of any amounts that have become payable or have been paid
by the Guarantor under this Agreement, seek to enforce repayment or
contribution, obtain the benefit of any security or exercise any other rights or
legal remedies of any kind which may accrue to the Guarantor against the
Borrower, whether by way of subrogation, offset, counterclaim or otherwise, in
respect of the amount so payable or so paid.

(b) The Guarantor shall hold in trust for, and forthwith pay or transfer to, IFC
any payment or distribution or benefit of security received by it contrary to
subsection (a) above.

(c) Upon the Termination Date: (i) the Guarantor, if it has made any payment
under this Agreement, will be entitled to exercise its rights of subrogation to
its proportion of all relevant rights

 

- 6 -



--------------------------------------------------------------------------------

of IFC against the Borrower pursuant to the Loan Agreement and any other IFC
Financing Documents; and (ii) IFC shall, if requested by the Guarantor and at
the expense of the Guarantor, promptly execute and deliver to the Guarantor
appropriate documents, without recourse and without representation and warranty,
as the Guarantor may reasonably request to evidence the transfer by subrogation
to the Guarantor of such interest in the Guaranteed Obligations as may result
from any payment under this Agreement.

Section 4.02. Bankruptcy or Liquidation of Borrower. If the Borrower is adjudged
bankrupt or insolvent, or a receiver, liquidator, assignee, trustee,
sequestrator (or other similar official) of the Borrower, or any substantial
part of its property or other assets, is appointed, or the Borrower makes any
arrangement with its creditors, or is liquidated or wound up, the Guarantor
shall not claim, rank, prove or vote as a creditor of the Borrower or its estate
in competition with IFC in respect of any amounts owing to the Guarantor by the
Borrower on any account whatsoever, but instead shall give IFC the benefit of
any such proof and of all amounts to be received in respect of that proof until
all Guaranteed Obligations have been fully paid.

Section 4.03. Appropriation and Application of Monies. Until the Termination
Date, IFC (or any trustee, agent or other Person acting on its behalf) may:

(a) refrain from applying or enforcing any other monies, security or rights held
or received by IFC (or such trustee, agent or other Person) in respect of the
Guaranteed Obligations, or apply and enforce the same in such manner and order
as it determines in its absolute discretion (whether against the Guaranteed
Obligations or otherwise) and the Guarantor shall not be entitled to the benefit
of the same; and

(b) hold and keep for such time as it thinks prudent any monies received,
recovered or realized under this Agreement, to the credit either of the
Guarantor or such other Person or Persons as it determines in its absolute
discretion or in a suspense account.

Section 4.04. Reinstatement. (a) The Guarantee will be automatically reinstated
if and to the extent that for any reason any payment by or on behalf of the
Borrower or the Guarantor in respect of the Guaranteed Obligations is avoided,
rescinded or must otherwise be restored or returned by any recipient thereof,
whether as a result of any proceedings in bankruptcy or reorganization,
insolvency, dissolution, receivership, liquidation, arrangement, composition or
assignment for the benefit of creditors of the Borrower, the Guarantor or any
other Person, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, the Borrower,
the Guarantor or any substantial part of their respective property, or
otherwise, all as though such payment had not been made.

(b) IFC (or any trustee, agent or other Person acting on its behalf) may concede
or compromise any claim that any payment, security or other disposition is
liable to avoidance or restoration, and any such action will not preclude
reinstatement pursuant to subsection (a) above.

 

- 7 -



--------------------------------------------------------------------------------

ARTICLE V

Representations and Warranties

Section 5.01. Representations and Warranties. The Guarantor represents and
warrants that as of the date of this Agreement:

(a) it is a company duly organized and validly existing under the laws of the
State of Delaware, United States of America and has the corporate power to
conduct its business as currently conducted and to enter into, and perform its
obligations under, this Agreement;

(b) the execution and delivery by it of this Agreement and the performance by it
of its obligations hereunder have been duly authorized by all necessary actions,
corporate or otherwise;

(c) this Agreement has been duly executed and delivered by it and constitutes
its valid and legally binding obligation, enforceable in accordance with its
terms except as the enforceability thereof may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditors’ right generally and by general principles of equity;

(d) neither the execution and delivery by it of this Agreement nor the
performance by it of its obligations under this Agreement conflicts or will
conflict with or results or will result in any material breach of any of the
terms, conditions or provisions of, or violates or will violate or constitutes
or will constitute a default under or requires or will require any consent
under: (i) any indenture, mortgage, contract, agreement or other instrument or
arrangement to which it is a party or which purports to be binding upon it or
any of its property or assets, and will not result in the imposition or creation
of any material lien, charge, or encumbrance on, or security interest in, any
part thereof pursuant to the provisions of any such agreement, instrument or
arrangement; or (ii) any of the terms or provisions of its Charter, memorandum
of association or by-laws; or (iii) any statute, rule or regulation or any
judgment, decree or order of any court, governmental authority, bureau or agency
binding on or applicable to it;

(e) all material Authorizations required for the execution and delivery of this
Agreement by it and the performance by it of its obligations hereunder have been
duly obtained or granted and are in full force and effect;

(f) neither the Guarantor nor any of its property enjoys any right of immunity
from set-off, suit or execution with respect to its assets or its obligations
under this Agreement;

(g) the Guarantor has adequate means to obtain from the Borrower, on a
continuing basis, information concerning the financial condition of the
Borrower, and it does not rely on IFC to provide such information, now or in the
future; and

(h) the Guarantor has received a copy of the Loan Agreement and each other IFC
Financing Document.

Section 5.02. IFC Reliance. (a) The Guarantor acknowledges that it makes the
representations in Section 5.01 with the intention of inducing IFC to enter into
this Agreement and the Loan Agreement and that IFC enters into this Agreement
and the Loan Agreement on the basis of, and in full reliance on, each of such
representations.

(b) The Guarantor warrants to IFC that each of such representations is true and
correct in all material respects as of the date of this Agreement and that none
of them omits any matter the omission of which makes any of such representations
misleading.

 

- 8 -



--------------------------------------------------------------------------------

Section 5.03. Rights and Remedies not Limited. IFC’s rights and remedies in
relation to any misrepresentation or breach of warranty on the part of the
Guarantor are not prejudiced:

(a) by any investigation by or on behalf of IFC into the affairs of the
Guarantor;

(b) by the execution or the performance of this Agreement; or

(c) by any other act or thing which may be done by or on behalf of IFC in
connection with this Agreement and which might, apart from this Section 5.03,
prejudice such rights or remedies.

ARTICLE VI

Covenants

Section 6.01. Guarantor’s Covenants. The Guarantor shall:

(a) when reasonably requested by IFC, do or cause to be done anything which is
required for the exercise of any power, right or remedy of IFC under this
Agreement including, but not limited to, the execution of any document or
agreement;

(b) obtain, maintain and renew when necessary all Authorizations required under
any law or document or agreement: (i) to enable it to perform its obligations
under this Agreement; or (ii) for the validity or enforceability of this
Agreement;

(c) comply in all respects with the terms of the Authorizations referred to in
subsection (b) above;

(d) maintain at all times the following financial ratios, on a Consolidated
Basis,

 

  (i) a Current Ratio of at least 1.2;

 

  (ii) a Liabilities to Tangible Net Worth Ratio of not more than 1.2; and

 

  (iii) a Financial Debt to EBITDA Ratio of not more than 3.0;

(e) as soon as available, but, in any event, within sixty (60) days after the
end of each half of each Financial Year, furnish to IFC two (2) copies of its
financial statements for such semiannual period prepared in accordance with
Accounting Standards, which requirement is deemed satisfied if such filings have
been made publicly available and a notice has been sent to IFC regarding the
availability of those filings;

 

- 9 -



--------------------------------------------------------------------------------

(f) as soon as available, but, in any event, within one hundred and twenty
(120) days after the end of each Financial Year, furnish to IFC: (i) two
(2) copies of its financial statements for such Financial Year (which are in
agreement with its books of account and prepared in accordance with the
Accounting Standards), together with an audit report on them, all in form
satisfactory to IFC; and (ii) a report on any factors materially and adversely
affecting or which are likely to materially and adversely affect its business
and operations or financial condition, which requirement is deemed satisfied if
such filings have been made publicly available and a notice has been sent to IFC
regarding the availability of those filings;

(g) provide IFC a copy of all filings that have been made by Guarantor with the
Securities and Exchange Commission of the United States and/or other Stock
Exchange on which Guarantor stock is listed within five (5) Business Days after
relevant filling is made which requirement is deemed satisfied if such filings
have been made available through EDGAR and a notice has been sent to IFC
regarding the availability of those filings in EDGAR; and

(h) ensure that: (i) all dividends and distributable profits from the Clinics
are, to the extent not payable to relevant domestic joint venture partners or
domestic co-investors, distributed directly or indirectly through an Affiliate
to the Borrower or Guarantor and not through any other Person; and (ii) all
income from any management contracts between any Clinic and Guarantor or any
other company affiliated with Guarantor is paid directly or indirectly to
Guarantor or the Borrower.

Section 6.02. Negative Covenants. Unless IFC otherwise agrees, the Guarantor
shall not:

(a) guarantee or assume the Liabilities of others except for its Subsidiaries;

(b) enter into any agreement or arrangement to lease any property or equipment
of any kind, except (i) Financial Leases, and (ii) otherwise only to the extent
the aggregate payments under all such agreements or arrangements do not exceed
RMB22,000,000 in any Financial Year;

(c) make loans or advances to, deposits (except commercial bank deposits) with
or investments in other persons except for its Subsidiaries other than
short-term investment grade marketable securities;

(d) merge, consolidate, reorganize, or dispose of any of the Borrower or merge,
consolidate, reorganize, or dispose of any other Subsidiaries if such action has
or could reasonably be expected to have a Material Adverse Effect;

(e) terminate, amend or grant any waiver or consent with respect to any
provision of the Management Fee Contract;

(f) engage in any corrupt, fraudulent, coercive, collusive or obstructive
practice related to the Projects;

(g) encumber, mortgage, pledge or otherwise secure any interest in the
registered capital of the Borrower for the benefit of any third party, other
than to IFC and DEG;

(h) incur any additional Financial Debt, unless after giving effect of such debt
transaction:

 

  (i) the Liabilities to Tangible Net Worth Ratio is not greater than 1.2; and

 

  (ii) the Peak Debt Service Coverage Ratio is not less than 1.2;

 

- 10 -



--------------------------------------------------------------------------------

(i) declare or pay any cash dividend, make any other cash distribution on its
equity, or make any payment under any shareholder loans unless:

 

  (i) first principal repayment of the Loan has been made;

 

  (ii) in the case of dividends, such payment would be made out of retained
earnings;

 

  (iii) the Peak Debt Service Coverage Ratio is not less than 1.2; and

 

  (iv) after giving effect to such payment:

 

  (A) no Event of Default or Potential Event of Default exists or is continuing;

 

  (B) the Current Ratio is not less than 1.2; and

 

  (C) the Liabilities to Tangible Net Worth Ratio is not greater than 1.2.

ARTICLE VII

Miscellaneous

Section 7.01. Notices. Any notice, request, or other communication to be given
or made under this Agreement shall be in writing. Notices, requests or other
communications may be delivered by hand, airmail, facsimile or established
courier service to the party’s address specified below or at such other address
as such party notifies to the other party from time to time and will be
effective upon receipt or, in the case of delivery by hand or by established
courier service, upon refusal to accept delivery.

 

For the Guarantor: Chindex International, Inc. 4340 East West Highway, Suite
1100 Bethesda, Maryland 20814 Attn:    Roberta Lipson, CEO    Lawrence Pemble,
COO    Robert Low, CFO Facsimile:    301-215-7719    502-427-0409

With a copy sent by e-mail to the attention of Roberta Lipson, CEO, Lawrence
Pemble, COO and Robert Low, CFO at:

E-mail addresses: rlipson@chindex.com; lpemble@chindex.com and

robert.low@chindex.com

 

- 11 -



--------------------------------------------------------------------------------

For IFC:

 

International Finance Corporation

2121 Pennsylvania Avenue, N.W.

Washington, D.C. 20433

United States of America

Attention:   

Director

Manufacturing, Agribusiness and Services Department

Facsimile:    +1 (202)-974-4872

With a copy (in the case of communications relating to payments) sent to the
attention of the Director, Department of Financial Operations, at:

Facsimile: +1 (202)-522-7419

With a copy to:

 

International Finance Corporation

14th Floor, One Pacific Place

88 Queensway, Admiralty

Hong Kong, SAR, P.R.C

Attention:   

Director

Manufacturing, Agribusiness and Services Department, Asia

Facsimile:    +852-2509-9363

Section 7.02. English Language. All documents to be furnished or communications
to be given or made under this Agreement shall be in the English language or, if
in another language, shall be accompanied by a translation into English
satisfactory to IFC certified by a representative of the Guarantor, which
translation shall be the governing version between the Guarantor and IFC.

Section 7.03. Expenses. The Guarantor shall pay to IFC or as IFC may direct:

(a) the properly incurred fees and expenses of IFC’s counsel in the PRC, the
State of Delaware and the State of New York incurred in connection with: (i) the
preparation and/or review, execution and, where appropriate, stamping or
registration of this Agreement; (ii) the giving of any legal opinions required
by IFC under this Agreement; and (iii) any amendment, supplement or modification
to, or waiver under, this Agreement; and

(b) the costs and expenses properly incurred by IFC in relation to the
enforcement or protection or attempted enforcement or protection of its rights
under this Agreement, including legal and other professional consultants’ fees.

Section 7.04. Remedies and Waivers. No failure or delay by IFC in exercising any
power, remedy, discretion, authority or other right under this Agreement shall
waive or impair that or any other right of IFC. No single or partial exercise of
such a right shall preclude its additional or future exercise. All waivers or
consents given under this Agreement shall be in writing. No such waiver shall
waive any other right under this Agreement.

 

- 12 -



--------------------------------------------------------------------------------

Section 7.05. Governing Law; Jurisdiction and Enforcement. (a) This Agreement
shall be governed by and construed in accordance with the laws of the State of
New York, United States of America.

(b) For the exclusive benefit of IFC, the Guarantor irrevocably agrees that any
legal action, suit or proceeding arising out of or relating to this Agreement
may be brought in the courts of the United States located in the Southern
District of New York or in the courts of the State of New York located in the
Borough of Manhattan. By the execution of this Agreement, the Guarantor
irrevocably submits to the non-exclusive jurisdiction of any such court (and of
the appropriate appellate courts therefrom) in any such action, suit or
proceeding and irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of the venue of any
action, suit or proceeding in any such court or that such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.

(c) The Guarantor hereby irrevocably waives any and all rights to a trial by
jury in any action, suit or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby.

(d) The Guarantor hereby explicitly and irrevocably waives any immunity it may
have in respect of its obligations under this Agreement or any other IFC
Financing Documents to which it is a party, or its assets, under the laws of any
jurisdiction, including laws purporting to grant sovereign immunity, to the
fullest extent permitted now or in the future by the laws of such jurisdiction.

(e) The Guarantor hereby irrevocably waives, to the fullest extent now or in the
future permitted under the laws of the jurisdiction in which the relevant court
is located, the benefit of any provision of law requiring IFC in any action,
suit or proceeding arising out of or in connection with this Agreement or any
other IFC Financing Documents to which the Guarantor is a party to post security
for the costs of the Guarantor, or to post a bond or to take similar action.

Section 7.06. Successors and Assigns. This Agreement binds and inures to the
benefit of the respective successors and permitted assigns of the parties. The
Guarantor may not assign or otherwise transfer all or any part of its rights or
obligations under this Agreement, voluntarily or involuntarily, whether by
merger, consolidation, reorganization, dissolution, operation of law or any
other manner, without the prior written consent of IFC. The benefit of this
Agreement may be freely and unconditionally assigned, transferred or otherwise
disposed of, in whole or in part, by IFC to any other Person. Any purported
assignment or other transfer in violation of this Section shall be void.

Section 7.07. Integration; Effectiveness. This writing is intended by the
parties as a final expression of this Agreement, and is intended as a complete
and exclusive statement of the terms of this Agreement. No course of dealing,
course of performance or trade usage, and no parole evidence of any nature, may
be used to supplement or modify its terms. There are no conditions to the full
effectiveness of this Agreement.

Section 7.08. Amendment. Any amendment of any provision of this Agreement must
be in writing and signed by the parties.

Section 7.09. Counterparts. The parties may execute this Agreement in several
counterparts, each of which is an original, and all of which together constitute
one and the same agreement. The signatures of all the parties need not appear on
the same counterpart, and delivery of an executed counterpart signature page by
facsimile or other electronic means will constitute effective execution and
delivery of this Agreement.

[Remainder of Page Intentionally Left Blank]

 

- 13 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

- 14 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

CHINDEX INTERNATIONAL, INC. By   LOGO [g540243ex10_6p19.jpg] Name:   Roberta
Lipson Title:   Authorised Representative

 

 

 

 

Signature Page to IFC Chindex Guarantee



--------------------------------------------------------------------------------

INTERNATIONAL FINANCE CORPORATION By   LOGO [g540243ex10_6p20.jpg] Name:  
Shannon W. Atkeson Title:   Portfolio Manager, Asia Manufacturing, Agribusiness
and Services Dept.

 

 

 

 

Signature Page to IFC Chindex Guarantee